UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-34018 GRAN TIERRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 98-0479924 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 300, 625 11th Avenue S.W. Calgary, Alberta, Canada T2R 0E1 (Address of principal executive offices) (Zip code) (403) 265-3221 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YESxNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filerx Accelerated Filer¨ Non-Accelerated Filer¨ (do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES¨ NOx On August 3, 2011, the following numbers of shares of the registrant’s capital stock were outstanding: 261,011,061 shares of the registrant’s Common Stock, $0.001 par value; one share of Special A Voting Stock, $0.001 par value,representing 7,811,112 shares of Gran Tierra Goldstrike Inc., which are exchangeable on a 1-for-1 basis into the registrant’s Common Stock; andone share of Special B Voting Stock, $0.001 par value,representing 8,881,718 shares of Gran Tierra Exchangeco Inc., which are exchangeable on a 1-for-1 basis into the registrant’s Common Stock. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 ITEM 4. CONTROLS AND PROCEDURES 41 PART II - OTHER INFORMATION ITEM 1A. RISK FACTORS 42 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 52 ITEM 5. OTHER INFORMATION 52 ITEM 6. EXHIBITS 52 SIGNATURES 52 EXHIBIT INDEX 53 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Gran Tierra Energy Inc. Condensed Consolidated Statements of Operations and Retained Earnings (Unaudited) (Thousands of U.S. Dollars, Except Share and Per Share Amounts) Three Months Ended June 30, Six Months Ended June 30, REVENUE AND OTHER INCOME Oil and natural gas sales $ Interest EXPENSES Operating Depletion, depreciation, accretion, and impairment (Note 5) General and administrative Equity tax (Note 8) - - Financial instruments gain (Note 6) ) - ) ) Loss (gain) on acquisition (Note 3) - ) - Foreign exchange loss INCOME BEFORE INCOME TAXES Income tax expense (Note 8) NET INCOME AND COMPREHENSIVE INCOME RETAINED EARNINGS, BEGINNING OF PERIOD RETAINED EARNINGS, END OF PERIOD $ NET INCOME PER SHARE — BASIC $ NET INCOME PER SHARE — DILUTED $ WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC (Note 6) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED (Note 6) (See notes to the condensed consolidated financial statements) 3 Table of Contents Gran Tierra Energy Inc. Condensed Consolidated Balance Sheets (Unaudited) (Thousands of U.S. Dollars, Except Share and Per Share Amounts) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash (Note 12) Accounts receivable Inventory (Note 2) Taxes receivable Prepaids Deferred tax assets (Note 8) Total Current Assets Oil and Gas Properties (using the full cost method of accounting) Proved Unproved Total Oil and Gas Properties Other capital assets Total Property, Plant and Equipment (Note 5) Other Long Term Assets Restricted cash (Note 12) Deferred tax assets (Note 8) - Other long term assets Goodwill Total Other Long Term Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable (Note 9) $ $ Accrued liabilities (Note 9) Bank debt (Notes 12 and 14) - Taxes payable Asset retirement obligations (Note 7) Total Current Liabilities Long Term Liabilities Deferred tax liabilities (Note 8) Equity tax payable (Note 8) - Asset retirement obligations (Note 7) Other long term liabilities Total Long Term Liabilities Commitments and Contingencies (Note 10) Subsequent Event (Note 14) Shareholders’ Equity Common shares (Note 6) (260,977,461 and 240,440,830 common shares and 16,726,430 and 17,681,123 exchangeable shares, par value $0.001 per share, issued and outstanding as at June 30, 2011 and December 31, 2010, respectively) Additional paid in capital Warrants (Note 6) Retained earnings Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to the condensed consolidated financial statements) 4 Table of Contents Gran Tierra Energy Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (Thousands of U.S. Dollars) Six Months Ended June 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depletion, depreciation, accretion, and impairment Deferred taxes (Note 8) ) ) Stock-based compensation (Note 6) Unrealized gain on financial instruments (Note 11) ) ) Unrealized foreign exchange loss Settlement of asset retirement obligations (Note 7) ) - Equity taxes - Gain on acquisition (Note 3) ) - Net changes in non-cash working capital Accounts receivable ) ) Inventory ) ) Prepaids ) ) Accounts payable and accrued liabilities ) ) Taxes receivable and payable ) Net cash provided by operating activities Investing Activities Restricted cash ) Additions to property, plant and equipment ) ) Proceeds from disposition of oil and gas property - Cash acquired on acquisition (Note 3) - Proceeds on sale of asset backed commercial paper (Note 3) - Long term assets and liabilities 13 20 Net cash used in investing activities ) ) Financing Activities Settlement of bank debt (Notes 3) ) - Proceeds from issuance of common shares Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash $ $ Term deposits Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosures: Cash paid for interest $ $ - Cash paid for income taxes $ $ Non-cash investing activities: Non-cash working capital related to property, plant and equipment $ $ (See notes to the condensed consolidated financial statements) 5 Table of Contents Gran Tierra Energy Inc. Condensed Consolidated Statements of Shareholders’ Equity (Unaudited) (Thousands of U.S. Dollars) Six Months Ended Year Ended June 30, 2011 December 31, 2010 Share Capital Balance, beginning of period $ $ Issue of common shares Balance, end of period Additional Paid in Capital Balance, beginning of period Issue of common shares Exercise of warrants (Note 6) Exercise of stock options (Note 6) Stock-based compensation expense (Note 6) Balance, end of period Warrants Balance, beginning of period Exercise of warrants (Note 6) ) ) Balance, end of period Retained Earnings Balance, beginning of period Net income Balance, end of period Total Shareholders’ Equity $ $ (See notes to the condensed consolidated financial statements) 6 Table of Contents Gran Tierra Energy Inc. Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. Description of Business Gran Tierra Energy Inc., a Nevada corporation (the “Company” or “Gran Tierra”), is a publicly traded oil and gas company engaged in acquisition, exploration, development and production of oil and natural gas properties. The Company’s principal business activities are in Colombia, Argentina, Peru and Brazil. 2. Significant Accounting Policies These interim unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The preparation of financial statements in accordance with GAAP requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the interim consolidated financial statements, and revenues and expenses during the reporting period. In the opinion of the Company’s management, all adjustments (all of which are normal and recurring) that have been made are necessary to fairly state the consolidated financial position of the Company as at June 30, 2011, the results of its operations for the three and six month periods ended June 30, 2011 and 2010, and its cash flows for the six month periods ended June 30, 2011 and 2010. The note disclosure requirements of annual consolidated financial statements provide additional disclosures to that required for interim condensed consolidated financial statements. Accordingly, these interim condensed consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements as at and for the year ended December 31, 2010 included in the Company’s 2010 Annual Report on Form 10-K, filed with the Securities and Exchange Commission (“SEC”) on February 25, 2011. The Company’s significant accounting policies are described in Note 2 of the consolidated financial statements which are included in the Company’s 2010 Annual Report on Form 10-K and are the same policies followed in these unaudited interim consolidated financial statements, except as disclosed below. The Company has evaluated all subsequent events through to the date these condensed consolidated financial statements were issued. Warrants The Company issued warrants (“Replacement Warrants”) in connection with its acquisition of Petrolifera Petroleum Limited (“Petrolifera”) during March 2011 (Note 3). These warrants are derivative financial instruments and are recorded at fair value in the consolidated balance sheet as a current liability and as part of the consideration paid for the acquisition. Any changes in the fair value of these derivative instruments are recorded in net income when those changes occur.
